Having considered appellant's opening brief and the record on
                   appeal, we conclude that the district court properly denied appellant's
                   request for declaratory relief."    See Nevadans for Neu. v. Beers, 122 Nev.
                   930, 942, 142 P.3d 339, 347 (2006) (explaining that this court reviews de
                   nova a district court's order denying declaratory relief when there are no
                   factual disputes). The judicial estoppel doctrine generally applies when
                   four factors are met: (1) a party has taken two inconsistent positions, (2)
                   the party asserted those positions in judicial or quasi-judicial proceedings,
                   (3) the party successfully asserted the first position, and (4) "the first
                   position was not taken as a result of ignorance, fraud, or mistake."
                   NOLM, LLC v. Cnty. of Clark,       120 Nev. 736, 743, 100 P.3d 658, 663 (2004)
                   (internal quotation marks omitted). Not all factors must be met in order
                   to successfully apply the doctrine. See Mai nor v. Nault, 120 Nev. 750, 765,
                   101 P.3d 308, 318 (2004).
                               Appellant represented in her petition to adopt the child that
                   respondent was the child's natural father and then requested to adopt the
                   child as respondent's wife. Appellant did not assert below or on appeal
                   that her representation regarding respondent's paternity in the adoption
                   petition was a result of her ignorance, a fraud upon her, or her mistake.
                   The evidence presented below established that the parties chose to hold
                   respondent out as the child's natural father despite their knowledge that




                          'Because respondent failed to serve his response brief, as directed in
                   this court's March 24, 2014, order, we direct the clerk of this court to
                   strike the proper person response filed on October 17, 2013.




 SUPREME COURT
          OF
       NEVADA
                                                           2
. (0) 1907A    e
                 he was not the child's natural father, in an effort to expedite the adoption
                 proceedings, and thus, the doctrine of judicial estoppel is applicable here.
                 See Sterling Builders, Inc. v. Fuhrman, 80 Nev. 543, 550, 396 P.2d 850,
                 854 (1964) (providing that the purpose of the doctrine "is to suppress
                 fraud, and to prohibit the deliberate shifting of position to suit exigencies
                 of each particular case that may arise" (internal quotation omitted)).
                 While our dissenting colleague concludes that judicial estoppel was
                 wrongly applied because respondent's paternity was not litigated in the
                 adoption proceeding, Nevada authority clearly provides that once a party
                 asserts that a fact is true in a pleading, the party is barred from denying
                 the same fact in a subsequent proceeding.      See Vaile v. Eighth Judicial
                 Dist. Court, 118 Nev. 262, 273, 44 P.3d 506, 514 (2002); see also Sterling
                 Builders, 80 Nev. at 549, 396 P.2d at 854 (recognizing that a party is
                 estopped from maintaining a position, if the party has alleged a contrary
                 position in his or her pleadings in a former proceeding). Moreover,
                 respondent's paternity was a significant fact in the adoption proceeding
                 because by asserting that respondent was the child's natural father,
                 appellant did not have to obtain consent for the adoption from the child's
                 true natural father. See NRS 127.040(1) (requiring consent to adopt from
                 both parents). Thus, as the factors for the application of the judicial
                 estoppel doctrine are present here, we conclude that the district court
                 properly concluded that appellant's request for declaratory relief was
                 barred by judicial estoppel. See NOLM, 120 Nev. at 743, 100 P.3d at 663




SUPREME COURT
        OF
     NEVADA
                                                       3
KO) 1947A    e
                (providing that "[w]hether judicial estoppel applies is a question of law
                subject to de novo review"). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 2


                                                             •   TaltA cz-.C; J.
                                                             Parraguirre



                                                             Saitta
                                                                       7 C+
                                                                      411


                cc: Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                     Willick Law Group
                     Gene Edmond Scott
                     Eighth District Court Clerk




                      2 We  further conclude that while the child should have been properly
                made a party to the action under NRS 126.101(1) (2007), the district
                court's failure to require the joinder of the child was harmless error as the
                2013 amendment of NRS 126.101(1) no longer requires such joinder and
                the doctrine of judicial estoppel was properly applied to bar appellant's
                requested relief.




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) (94Th
                PICKERING, J., dissenting:
                            I would vacate the district court's order denying appellant's
                request for declaratory relief because the child was not properly made a
                party and because the doctrine of judicial estoppel does not apply where,
                as here, the prior inconsistent position was a matter of assumption that
                was neither debated by the parties nor decided by the court.
                            As an initial matter, when the underlying complaint for
                declaratory relief was filed, the child was, by statute, required to be made
                a party to an action to determine paternity and to be represented in such
                an action by a guardian other than the child's mother or father. NRS
                126.101(1) (2007) (providing that the child must be made a party to an
                action to determine paternity, and if no general guardian other than the
                child's parents is available to represent the child, the appointment of a
                guardian ad litem is required); see also Schwob v. Hemsath, 98 Nev. 293,
                294, 646 P.2d 1212, 1212 (1982) (explaining that the "RI ailure to join an
                indispensable party is fatal to a judgment and may be raised by an
                appellate court sua sponte"); St. Mary v. Damon, 129 Nev. , n.4, 309
                P.3d 1027, 1036 n.4 (2013) (recognizing that a child may need to be joined
                as a party in an action to determine parentage under NRS 126.101(1)).
                Although the underlying complaint named the child, he was not a party to
                the action because he was never served with process, see Albert D. Massi,
                Ltd. v. Bellmyre,    111 Nev. 1520, 1521, 908 P.2d 705, 706 (1995)
                (explaining that to qualify as a party, a person must have been named and
                served), and no guardian ad litem was appointed to represent him. True,
                after the entry of the district court's order, NRS 126.101(1) was amended
                to give the district court discretion as to whether the child should be joined

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                as a party and a guardian ad litem appointed, but even so, the matter of
                parentage is important enough that the district court should at least
                consider joinder and appointment of someone to evaluate and, if
                appropriate, advocate the position of the child. NRS 126.101(1) (amended
                2013). Because the underlying action requested a declaration as to
                paternity, I would vacate the district court's order and remand this matter
                for the district court to consider and decide these issues.
                            I would also reverse the district court's application of judicial
                estoppel in this matter. See NOLM, LLC v. Cnty. of Clark,         120 Nev. 736,
                743, 100 P.3d 658, 663 (2004) (providing that "[w]hether judicial estoppel
                applies is a question of law subject to de novo review"). The doctrine of
                judicial estoppel should be sparingly applied, see Mainor v. Nault, 120
                Nev. 750, 765, 101 P.3d 308, 318 (2004), only in cases where a party has
                taken two inconsistent positions in judicial or quasi-judicial proceedings,
                the party successfully asserted the first position, and the party did not take
                the first position as a result of ignorance, fraud, or mistake.    NOLM, 120
                Nev. at 743, 100 P.3d at 663. In this case, whether the respondent was
                the child's biological father was neither contested nor resolved in the
                proceeding to allow the appellant to adopt the child. See generally Mainor,
                120 Nev. at 766, 101 P.3d at 319 (deeming judicial estoppel inapplicable
                because the party had not successfully asserted an inconsistent position in
                a prior proceeding as the district court's approval of a settlement
                agreement did not amount to a judicial endorsement of the party's
                position); Breliant v. Preferred Equities Corp., 112 Nev. 663, 669, 918 P.2d
                314, 318 (1996) (concluding that the application of judicial estoppel would
                be inappropriate when a party has not successfully asserted a previous
                position). And because the issue of whether respondent was the child's

SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 194Th e
                 natural father was not litigated in the adoption proceeding, resort to
                 judicial estoppel to resolve the case is inappropriate.   See Bank of Amer.
                 Nat'l Trust & Savings Ass'n v. Maricopa Cnty., 993 P.2d 1137, 1140 (Ariz.
                 Ct. App. 1999) (providing that in order for a party to have succeeded on
                 asserting the prior position in the initial proceeding, that position must
                 have been a significant point in that proceeding); see also Allen v. Zurich
                 Ins. Co., 667 F.2d 1162, 1167 (4th Cir. 1982) (explaining that a party's
                 assertion of an earlier legally irrelevant position does not warrant the
                 application of judicial estoppel).
                              For these reasons, I would vacate the district court's order and
                 remand for proceedings to consider whether the child should be properly
                 joined and then to decide the matter on a basis other than judicial
                 estoppel.


                                                                                           , J.




 SUPREME COURT
         OF
      NEVADA                                           3
 :11 1947A
(1